•'-.ii. ;,




                                                                                1-1   '" i u* Q;j




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SIMCHA SHOVAL, a married woman,
                                                          No. 73757-1-1
                     Appellant,
                                                          DIVISION ONE
              v.

                                                          UNPUBLISHED OPINION
VALET PARKING SYSTEMS, INC., a
 Washington corporation,
                                                          FILED: November 21, 2016
                     Respondent.

      Appelwick, J. — Shoval sued Valet Parking Systems after she was injured

falling out of its van. The parties stipulated to continue the case, and the judge

accepted the stipulation. Shoval later filed a motion for a change of judge and an

affidavit of prejudice. The motion was denied, and the same judge presided over

the trial. The jury found in favor of Valet.   Shoval appeals. We reverse and

remand.


                                     FACTS


      Simcha Shoval is a resident of Israel. In September 2012, she and her

husband visited Seattle. On September 28, 2012, the Shovals went to Temple

B'Nai Torah to celebrate Yom Kippur with their friends.

      The temple hired Valet Parking Systems, Inc. to run shuttles between a

nearby parking lot and the temple. The Shovals utilized this service. When Valet's
No. 73757-1-1/2




van returned to the parking lot that evening, Shoval fell as she exited the vehicle.

She was badly injured.

       On June 6, 2013, Shoval filed a complaint against Valet alleging that Valet

breached its duties by failing to warn her of the high step from the van, failing to

assist her, and/or failing to drop her off in a well-lit location.

       The case was initially assigned to Judge Mary Yu, but it was later

transferred to Judge Samuel Chung. On January 20, 2015, Judge Chung signed

the parties' stipulation and order to continue the trial date. Then, on March 12,

2015, Judge Chung denied Shoval's motion for a change of judge based on an

affidavit of prejudice. Judge Chung presided over the trial.1

       The jury returned a verdict that Valet was not negligent. The court entered

judgment in favor of Valet. Shoval appeals.

                                      DISCUSSION


       Shoval asserts that a new trial is required, because the trial court

erroneously denied her affidavit of prejudice. She argues that she filed the affidavit

of prejudice before the judge exercised any discretion over the case, so the

affidavit was timely.

       RCW 4.12.040 and 4.12.050 govern affidavits of prejudice. RCW 4.12.040

is a mandatory, nondiscretionary rule that gives parties the right to one change of




       1 Pretrial, in June 2015, Judge Chung ruled on a number of motions in
limine. One was Valet's motion for sanctions for Shoval's failure to timely disclose
the opinion of an expert witness. Judge Chung ordered $1,000 in sanctions to be
imposed for this violation.
No. 73757-1-1/3




judge if they timely file an affidavit of prejudice. State v. Parra. 122 Wn.2d 590,

594, 859 P.2d 1231 (1993).

        RCW 4.12.050(1) clarifies when the motion and affidavit must be filed so as

to be timely. It states that a party may file a motion and affidavit,

        PROVIDED, That such motion and affidavit is filed and called to the
        attention of the judge before he or she shall have made any ruling
        whatsoever in the case, either on the motion of the party making the
        affidavit, or on the motion of any other party to the action, of the
        hearing of which the party making the affidavit has been given notice,
        and before the judge presiding has made any order or ruling involving
        discretion, but the arrangement of the calendar, the setting of an
        action, motion or proceeding down for hearing or trial, the
        arraignment of the accused in a criminal action or the fixing of bail,
        shall not be construed as a ruling or order involving discretion within
        the meaning of this proviso.

Id. Therefore, whether Shoval's affidavit was timely depends on whether Judge

Chung had already made a discretionary ruling by the time Shoval filed the

affidavit.


        Valet argues that Judge Chung exercised discretion by accepting the

parties' stipulation and order to continue the trial date. The parties filed this on

January 20, 2015. It provided that the parties "agree and stipulate that good cause

exists for a brief continuance because Plaintiff is still treating in Israel and

attempting to resolve her injuries." And, it informed the court that Shoval resides

in Israel and was having difficulties making travel arrangements. The stipulation

further stated that counsel for Shoval and Valet each had trials in other matters set


for the same day as the current trial date. The parties agreed that the trial should

be rescheduled to one of six possible dates in May or June 2015. Based on the

stipulation of the parties, Judge Chung ordered that the trial date would be
No. 73757-1-1/4




continued from February 23, 2015 to May 18, 2015. The order amending the case

schedule, filed the following day, provided a new timeline for the case and set trial

for June 29, 2015.

       Generally,    calendaring   or scheduling    matters are     not   considered

discretionary acts for purposes of RCW 4.12.050. Instead, this statute explicitly

states that neither "the arrangement of the calendar" nor "the setting of an action,

motion or proceeding down for hearing or trial" should be construed as orders

requiring discretion.   RCW 4.12.050(1). Applying this rule, we have held that

issuing computer generated case scheduling orders was not a discretionary ruling.

In re Marriage of Tve. 121 Wn. App. 817, 819, 821, 90 P.3d 1145 (2004). Similarly,

when the court merely fills in the blanks of a standard form order to set dates for

trial, document filing, and settlement and pretrial conferences, the order is not

considered a discretionary ruling.   Hanno v. Neptune Orient Lines, Ltd., 67 Wn.

App. 681, 682-83, 838 P.2d 1144 (1992); In re Marriage of Henneman. 69 Wn.

App. 345, 347, 848 P.2d 760 (1993). By contrast, granting or denying a party's

motion for a continuance is a discretionary ruling. In re Recall of Lindguist, 172

Wn.2d 120, 130, 258 P.3d 9 (2011).

       However, when parties stipulate to pretrial matters rather than ask the judge

to exercise discretion, the resulting order is not a discretionary act. State ex rel.

Floe v. Studebaker. 17 Wn.2d 8, 17, 134 P.2d 718 (1943); Parra. 122 Wn.2d at

599-601. This rule is based on the purpose of the timeliness requirement. Parra,

122 Wn.2d at 600. The timeliness requirement serves to prevent a party from

waiting to request a new judge until after the judge has already made an
No. 73757-1-1/5




unfavorable ruling toward that party. ]dL Thus, an affidavit of prejudice is timely if

filed before the court has made a ruling informing the parties of the judge's

predisposition in the case. Id.

       When the parties resolve an issue amongst themselves through a

stipulation, though, they will not be alerted as to the judge's potential bias toward

the case. jd. Even if the judge does not accept the stipulation, the parties will

return to their original positions and may file a motion on the matter, jd. at 601.

As a result, our supreme court has held that an order consolidating two actions

and continuing the case was not discretionary, because all parties had stipulated

to it. Floe, 17 Wn.2d at 15-17. But, where the parties merely did not object to each

other's omnibus motions, the court's order on the motions was a discretionary act,

not an acceptance of a stipulation. Parra. 122 Wn.2d at 600, 602.

       Thus, the acceptance, modification, or denial of a stipulation relating to

calendaring or scheduling is not a discretionary act for purposes of RCW 4.12.050.

See State v. Lile. 193 Wn. App. 179,192-93, 373 P.3d 247 (holding that the parties'

agreement to continue the trial date was akin to a stipulation and therefore the

judge's acceptance of the joint motion was not a discretionary act), review granted

in part. 186 Wn.2d 1016, 380 P.3d 523 (2016). Here, Judge Chung accepted the

parties' stipulation to continue the trial date.        This acceptance was not a

discretionary act within the meaning of RCW 4.12.050.2 As a result, Shoval's

       2 We reject Valet's contention that Judge Chung exercised discretion by
choosing one of the six dates proposed by the parties. RCW 4.12.050(1) provides
that arranging the calendar and setting a case for trial are not discretionary acts.
Therefore, choosing a trial date that fits the judge's schedule does not constitute a
discretionary act within the meaning of this statute.
No. 73757-1-1/6




affidavit of prejudice was timely filed, and Judge Chung erred in failing to recuse

himself.


       Without this error, there would have been no occasion for Judge Chung to

rule on Valet's motion for sanctions. Accordingly, we vacate the sanctions order.

       We reverse and remand for proceedings co/isistent with this opinio/



WE CONCUR:




   Tr'nJkty,+ (\^